In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-20-00012-CR
                               __________________

                      KEATON TRACE CREEL, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

__________________________________________________________________

               On Appeal from the 163rd District Court
                       Orange County, Texas
                     Trial Cause No. B150093-R
__________________________________________________________________

                           MEMORANDUM OPINION

      Appellant Keaton Trace Creel appeals the trial court’s judgment adjudicating

him guilty of aggravated robbery. In one issue on appeal, Creel complains that the

trial court erred by denying his motion to withdraw his pleas of “true” to the alleged

violations in the State’s motion to impose guilt. We affirm the trial court’s judgment.

                                  BACKGROUND

      Creel pleaded guilty to aggravated robbery, and the trial court placed him on

deferred adjudication community supervision for ten years. Subsequently, the State

                                          1
filed a motion to revoke Creel’s community supervision and to impose guilt, alleging

that Creel had violated eight conditions of his community supervision. Specifically,

the State alleged that on September 27, 2019, Creel possessed and consumed alcohol

and committed the offense of driving while intoxicated; on September 29, 2019,

Creel traveled to Louisiana without obtaining permission, went to a bar, associated

with a person previously convicted of a crime, and committed the offense of public

intoxication; on September 30, 2019, Creel tested positive for clonazepam and

cocaine; and Creel failed to complete his community service. The trial court

conducted a hearing on the State’s motion to impose guilt, and Creel pleaded “true”

to all eight of the State’s allegations.

       After Creel entered his pleas, the trial court granted Creel’s motion to

substitute counsel. Creel’s new counsel filed a motion to withdraw Creel’s pleas of

“true,” arguing that Creel’s plea of “true” to the DWI allegation was involuntary

because the charge was refused by the district attorney’s office. The trial court

conducted a hearing on Creel’s motion, during which defense counsel asked the trial

court to allow Creel to withdraw all his pleas so counsel could investigate the merits

of the allegations. The trial court denied Creel’s motion.

       The trial court conducted a hearing on the State’s motion to impose guilt,

during which Creel testified that while he was under community supervision, he

“slipped up.” Creel admitted that he had consumed alcohol and was arrested for

                                           2
driving while intoxicated on September 27, 2019. Creel also admitted that he went

to a strip club in Louisiana with a convicted felon and used cocaine, and that he was

arrested for public intoxication.

      The trial court found that based on Creel’s pleas of “true” to the violations,

each of the violations in the State’s motion to impose was “true.” After considering

the scope of the violations and Creel’s admissions, the trial court revoked Creel’s

probation, found Creel guilty of aggravated robbery, and assessed Creel’s

punishment at twenty years of confinement.

                                    ANALYSIS

      In his sole issue, Creel argues that the trial court abused its discretion by

denying his motion to withdraw his pleas of “true” to the alleged violations in the

State’s motion to impose guilt. According to Creel, the trial court should have

allowed him to withdraw his pleas because he made a timely request prior to the

closing of evidence and before the trial court took the case under advisement and

imposed guilt.

      Appellate review of an order revoking community supervision is limited to

determining whether the trial court abused its discretion. Cardona v. State, 665

S.W.2d 492, 493 (Tex. Crim. App. 1984). A trial court does not abuse its discretion

if the order revoking community supervision is supported by a preponderance of the

evidence. See Rickels v. State, 202 S.W.3d 759, 763-64 (Tex. Crim. App. 2006). If

                                         3
a single ground for revocation is supported by a preponderance of the evidence, then

an abuse of discretion is not shown. Sanchez v. State, 603 S.W.2d 869, 871 (Tex.

Crim. App. [Panel Op.] 1980). A plea of “true” to an alleged violation of a condition

of community supervision is sufficient to support the revocation of community

supervision and adjudicate guilt. Cole v. State, 578 S.W.2d 127, 128 (Tex. Crim

App. [Panel Op.] 1979). An oral admission of a violation of probation terms is also

sufficient to revoke probation. See Gamble v. State, 484 S.W.2d 713, 715 (Tex.

Crim. App. 1972).

      Although Creel argues that this Court should apply case law addressing the

withdrawal of guilty pleas to the withdrawal of his pleas of “true,” unlike a guilty

plea case, a trial court is not required to allow a defendant to withdraw a plea of

“true” in a proceeding to adjudicate guilt. See Gutierrez v. State, 108 S.W.3d 304,

309-10 (Tex. Crim. App. 2003); Cole, 578 S.W.2d at 127-28. Even if the law

supported Creel’s contention, the error would be harmless because the court’s

judgment adjudicating Creel guilty of aggravated robbery was not based solely on

Creel’s pleas of “true,” but also on Creel’s testimony, during which he admitted

violating several conditions of his community supervision. See Wilson v. State, 515

S.W.2d 274, 275 (Tex. Crim. App. 1974); Gamble, 484 S.W.2d at 715. The evidence

presented at the revocation hearing, namely Creel’s admissions, was sufficient to

prove by a preponderance of the evidence that he violated his community

                                         4
supervision by consuming alcohol, traveling to Louisiana without obtaining

permission, and by going to a strip club with a convicted felon. Since the evidence

establishes that Creel violated the terms and conditions of his community

supervision, the trial court did not abuse its discretion by revoking his community

supervision. See Cardona, 665 S.W.2d at 493; Sanchez, 603 S.W.2d at 871. We

overrule Creel’s sole issue and affirm the trial court’s judgment.

      AFFIRMED.



                                                     _________________________
                                                        W. SCOTT GOLEMON
                                                            Chief Justice


Submitted on March 18, 2021
Opinion Delivered May 5, 2021
Do Not Publish

Before Golemon, C.J., Kreger and Johnson, JJ.




                                          5